        Case 1:19-cv-00646-SDG Document 53 Filed 07/17/19 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DIVISION OF GEORGIA
                          ATLANTA DIVISION

NANCY GIUSTO, individually and as
surviving spouse, and NANCY
GIUSTO, as Administratrix of The                  CIVIL ACTION FILE
Estate of Michael Giusto, deceased,
                                                  NO. 1:19-cv-646-LMM
       Plaintiffs,
v.

INTERNATIONAL PAPER
COMPANY, EVOQUA WATER
TECHNOLOGIES LLC, BILFINGER
INDUSTRIAL SERVICES INC., AND
BILFINGER WESTCON INC.,

       Defendants.

     NOTICE TO TAKE VIDEOTAPED DEPOSITION OF GLENN KEMP


       PLEASE TAKE NOTICE, pursuant to Federal Rules of Civil Procedure 26

and 30, that beginning at 2:00 p.m. on Thursday, August 29, 2019 at the offices of

Powers Law Group at 3557 Vineville Ave, Macon, GA 31204, and continuing

from hour to hour and day to day until adjourned, counsel for Plaintiff shall

proceed to take the deposition of Glenn Kemp. The deposition will be upon oral

examination before an officer authorized by law to administer oaths and to take

depositions. The deposition will be videotaped. The deposition will be taken for

all purposes allowed by law.
       Case 1:19-cv-00646-SDG Document 53 Filed 07/17/19 Page 2 of 5



      This 17th day of July 2019.

                                         Respectfully submitted,

                                         LAW & MORAN

                                         /s/ Brian C. Kaplan
                                         Peter A. Law
                                         Georgia Bar No. 439655
                                         Brian C. Kaplan
                                         Georgia Bar No. 644393
                                         Attorney for Plaintiffs

LAW & MORAN
563 Spring Street, NW
Atlanta, Georgia 30308




                                     2
       Case 1:19-cv-00646-SDG Document 53 Filed 07/17/19 Page 3 of 5



                     CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing Notice to Take Videotaped Deposition of

Glenn Kemp has been prepared with one of the font and point selections approved

by the Court in L.R. 5.1. Specifically, the above-mentioned pleading was prepared

using Times New Roman font of 14 point size.

                                            Respectfully submitted,

                                            LAW & MORAN

                                            /s/ Brian C. Kaplan
                                            Brian C. Kaplan
                                            Georgia Bar No. 644393
                                            Attorney for Plaintiff




                                        3
        Case 1:19-cv-00646-SDG Document 53 Filed 07/17/19 Page 4 of 5



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DIVISION OF GEORGIA
                          ATLANTA DIVISION

NANCY GIUSTO, individually and as
surviving spouse, and NANCY
GIUSTO, as Administratrix of The                    CIVIL ACTION FILE
Estate of Michael Giusto, deceased,
                                                     NO. 1:19-cv-646-LMM
      Plaintiffs,
v.

INTERNATIONAL PAPER
COMPANY, EVOQUA WATER
TECHNOLOGIES LLC, BILFINGER
INDUSTRIAL SERVICES INC., AND
BILFINGER WESTCON INC.,

      Defendants.

                         CERTIFICATE OF SERVICE

      This is to certify that on this day, I have served a true and correct copy of the

foregoing Notice to Take Videotaped Deposition of Glenn Kemp with the Clerk of

Court using the CM/ECF system which will automatically send email notification

of such filing to:

E. Righton J. Lewis                           Broderick W. Harrell, Sr., Esq.
Pamela R. Lawrence                            Dodson & Associates
Butler Snow LLP                               1000 Windward Concourse
1170 Peachtree Street NE, Suite 1900          Suite 210
Atlanta, GA 30309                             Alpharetta, GA 30005

Steven W. Zoffer                              J. Steven Stewart
Dickie, McCamey & Chilcote, P.C.              Hall, Bloch, Garland & Meyer, LLP
Two PPG Place, Suite 400                      577 Mulberry Street, Suite 1500
Pittsburgh, PA 15222                          Macon, GA 31201
                                          4
       Case 1:19-cv-00646-SDG Document 53 Filed 07/17/19 Page 5 of 5



R. Bruce Barze, Jr.                      C. Todd Ross
M. Todd Lowther                          Jennifer E. Cummings
Barze Taylor Noles Lowther LLC           Ross, Burriss & Handelman, LLC
2204 Lakeshore Drive, Suite 330          632 Pointe North Boulevard
Birmingham, AL 35209                     PO Box 72187
                                         Albany, GA 31708

      This 17th day of July 2019.

                                          Respectfully submitted,

                                          LAW & MORAN

                                          /s/ Brian C. Kaplan
                                          Peter A. Law
                                          Georgia Bar No. 439655
                                          E. Michael Moran
                                          Georgia Bar No. 521602
                                          Brian C. Kaplan
                                          Georgia Bar No. 644393
                                          Attorneys for Plaintiffs
LAW & MORAN
563 Spring Street
Atlanta, Georgia 30308
(404) 814-3700




                                     5
